DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 53 (Figure 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-2, 6-7, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchowski et al., US 6,415,741 in view of Ohanessian, US 2015/0223594.
Regarding claim 1, Suchowski et al. disclose the claimed invention including a pad (300) comprising a pad base (325 or 326) comprising a pad base top surface (top surface of 325 or 326, see Figures 3-4) and a plurality of bristles extending from the top surface (345, Figure 3), the bristles comprise a material with Shore 00 hardness between about 50 and about 100 (Column 3 Lines 39-41 state a range of 70-90 Shore A, see “Shore Hardness Scales” chart on page 2 of “Shore Hardness and Soft TPEs” that this range includes hardness in between about 50 and about 100 Shore OO). Regarding claim 2, Suchowski et al. disclose the claimed invention including a pad (300) comprising a pad base (325 or 326) comprising a pad base top surface (top surface of 325 or 326, see Figures 3-4) and a pad base bottom surface (bottom surface of other of 325 or 326), and a plurality of bristles extending from the top surface and bottom surface (345, Figure 3), the bristles comprise a material with Shore 00 hardness between about 50 and about 100 (Column 3 Lines 39-41 state a range of 70-90 Shore A, see “Shore Hardness Scales” chart on page 2 of “Shore Hardness and Soft TPEs” that this range includes hardness in between about 50 and about 100 Shore OO). Regarding claim 6, the device is a dental hygiene appliance (Abstract). Regarding claim 7, Suchowski et al. disclose the claimed invention including an appliance (300) having a surface (surface of 325 or 326, see Figures 3-4) and a plurality of bristles extending from the surface (345, Figure 3), the bristles comprise a material with Shore 00 hardness between about 50 and about 100 (Column 3 Lines 39-41 state a range of 70-90 Shore A, see “Shore Hardness Scales” chart on page 2 of “Shore Hardness and Soft TPEs” that this range includes hardness in between about 50 and about 100 Shore OO). Regarding claim 18, the dental hygiene appliance is an animal toy, a chew toy, or a tug-of-war toy (capable of being all three toys, see Abstract). Regarding claims 19 and 21, there is a method for removing 
	Ohanessian teaches a dental cleaning device for non-humans (Abstract) and in particular teaches bristles that has a pad base (104) with a top surface from which bristles extend (106, see Figures), the bristles are mushroom-shaped (Figures 3A and 4A; see also paragraph 0029, mushroom-shaped in cross-section) so that the tip of the bristle is able to gently scrape and rub against the surfaces of dogs teeth as the dog bites down on the bristles (paragraph 0073).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bristles of Suchowski et al. to be mushroom-shaped, as taught by Ohanessian, in order to effectively and gently scrape and rub the tooth surfaces of dogs when they chew on the bristles.
4.	Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchowski et al., US 6,415,741 and Ohanessian, US 2015/0223594 as applied to claim 1 or 7 in view of Chen, US 2009/0211047.
	Suchowski et al. and Ohanessian disclose all elements previously mentioned above, however fail to disclose that at least one of the mushroom-shaped bristles comprises a pileus and a stipe, wherein the pileus comprises a brim.
	Regarding claims 2 and 8, Chen teaches a brush structure for cleaning teeth or other surfaces (Abstract, paragraph 0022) that has bristles with mushroom-shapes (Figures 2-7), the mushroom-shape comprising a pileus (125 or 1231, see Figures 2 and 5-6) and a stipe (127 or unlabeled portion between units 1231 in Figures 5-6), wherein the pileus comprises a brim (unlabeled perimeter brim of 125 or 1231, see Figures 2-7). Regarding claims 4 and 9, the brim 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mushroom-shaped bristle of Suchowski et al. and Ohanessian so that it comprises a pileus, stipe, and brim, as taught by Chen, so that the mushroom shape can easily clean and remove crud or debris away from a surface being cleaned and also to provide easy cleaning of a brush. 
5.	Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchowski et al., US 6,415,741 and Ohanessian, US 2015/0223594 as applied to claim 1 or 7 in view of Morris, US 2007/0015100.
	Suchowski et al. and Ohanessian disclose all elements previously mentioned above, however fail to disclose that the material comprises a polymer that is one of a specific group of polymers.
	Morris, like Suchowski et al. and Ohanessian teach a dental care device for animals wherein the materials used in the construction of the bristles is a polyamide (nylon, paragraph 0032) and also recognizes that various other polymers can be used.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material of the bristle of Suchowski et al. and .
6.	Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchowski et al., US 6,415,741 and Ohanessian, US 2015/0223594 as applied to claim 1 in view of Ness et al., DE 69817009 (computer generated English translation of DE 69817009).
	Suchowski et al. and Ohanessian disclose all elements previously mentioned above, however fail to disclose that there is a dentifrice composition comprising an aqueous gel within an interstitial space between the bristles wherein the gel is prepared from a group consisting of oligosaccharaide, polysaccharide, starch, cellulose, sodium carboxylethyl cellulose, sodium alginate, polylactic acid, polygluconic acid, copolymers thereof, and mixtures thereof. Both Suchowski et al. and Ohanessian have interstitial spaces between their bristles (see Figures of each). Ohanessian additionally teaches that it is known to provide oral agents including gels within interstitial spaces of its mushroom-shaped bristles (paragraphs 0037, 0053, 0069), but not a specific gel preparation from the group listed above.
	Ness et al. teach an encapsulation for an active ingredient within an alginate matrix for use in dental gels such as toothpastes (Abstract). The aqueous gel of Ness et al. is prepared from polysaccharide (English translation Page 3, sixth paragraph from bottom), sodium carboxylethyl cellulose (fourth full paragraph on Page 5 of English translation), sodium alginate (English translation Page 2). Regarding claim 12, the sodium alginate is crosslinked via the addition of species that liberate divalent, trivalent or polyvalent ions (second through fourth paragraphs of page 4 of English translation). Regarding claim 13, there is a gelatin cross-linked with cross-linking agents including polyethylene glycol (see ingredient list in English translation 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interstitial areas of the bristles of Suchowski et al. to include an aqueous gel, as taught by Ohanessian, to distribute a dentifrice to the tooth surfaces of the user or animal and further it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aquesous gel of  Suchowski et al. and Ohanessian so that it includes sodium carboxymethyl celluslose, as taught by Ness et al., to prepare the gel with encapsulation products of dental agents for use in water based toothpastes or aqueous gels.
7.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suchowski et al., US 6,415,741, Ohanessian, US 2015/0223594, and Ness et al., DE 69817009 (see computer generated English translation of DE 69817009) as applied to claim 11 in view of “New Toothpaste Rids Your Teeth and Gums of Dangerous Plaque” by Cecil Lamberton (herein Lamberton).
	Suchowski et al., Ohanessian, and Ness et al. describe all elements previously mentioned above. The dentifrice of Ness et al. lists many active ingredients, however none of Suchowski et 
	Lamberton teaches a new toothpaste (Livionex) that is a dental gel that as an active ingredient uses activated edathamil to interrupt the ability of plaque to adhere to teeth and does not harm enamel (see fourth paragraph on Page 2). As evidenced by the Amazon listing of Livionex (the date this product was first available is July 7, 2015) Page 2 states that the product can be used by dogs.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dentifrice of Suchowski et al., Ohanessian, and Ness et al. to include activated edathamil as an active ingredient, as taught by Lamberton, in a dental gel to prevent plaque from adhering to a tooth surface.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 10,959,579 to Sotos teaches a bifacial pad having top and bottom surfaces with a plurality of shaped bristles extending from the top and bottom surfaces (see Figures). US 1,946,283 to Hoffman et al. teach a toothbrush pad with a plurality of mushroom-shaped bristles extending from a surface (see Figures). US 2011/0265292 to Kirby et al. teaches a pad with a plurality of mushroom-shaped bristles extending from a top surface (see Figures) and is an example that pads of mushroom-shaped bristle projections are known also to function as fasteners. None of Sotos, Hoffman et al., or Kirby et al. specifically set forth a Shore hardness or durometer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg